 In the Matter of CRAWFORDSVILLE FOUNDRY COMPANYandINTERNA-TIONAL MOULDERS& FOUNDRY WORKERS UNION, LOCAL 372, A. F. OF L.Case No. R-36,33.-Decided April 14, 1912Jurisdiction:iron castings manufacturing industry.Investigationand Certificationof Representatives:existence of question: re-fusal of Company to recognize union unless certified by the Board electionnecessary.Unit Appropriate for CollectiveBargaining:all production and maintenanceemployees at the Company's Crawfordsville, Indiana, plant, exclusive of super-visory and clerical employees ; stipulation as to.Mr. Fae Patrick,of Indianapolis, Ind., andMessrs.HardingcCHarding,byMr. Chase Harding,of Crawfordsville, Ind., for theCompany.Mr. Stephen A. Miller,of Indianapolis, Ind., for the Union.Mr. Fred A. Dewey,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF, THE CASEOn January 12, 1942, International Moulders & Foundry WorkersUnion, Local 372, A. F. of L., herein called the Union, filed with theRegional Director for the Eleventh Region (Indianapolis, Indiana)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Crawfordsville FoundryCompany, Crawfordsville, Indiana, herein called the Company,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On February 5, 1942, the NationalLabor Relations Board, herein called the Board, acting pursuantto Section 9 (c) of the Act and Article III, Section 3, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,ordered an investigation and authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice.On March 9, 1942, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.40 N. L. R. B., No. 94.526 CRAWFORDSVILLE' FOUNDRY COMPANY'527Pursuant to notice, a hearing was held on March 17, 1942, at Craw-fordsville, Indiana, before Robert D. Malarney, the TrialExaminer'duly designated_by the Chief Trial Examiner.The Company andthe Union appeared by their representatives and participated in thehearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was affordedall parties.The Board has reviewed all rulings of the Trial Examinermade at the hearing and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Companyis anIndiana corporation with its main office inCrawfordsville, Indiana. It is engaged in the manufacture and saleof gray-iron castings.The machinery and equipment used in themanufacture of the castings is obtained in Illinois, Missouri, Indiana,and Ohio. 'The Company uses the following raw materials in connec-tion with its manufacturing processes : pig iron, cast iron scrap, coke,moulding sand, core sand, sand-blast sand, core oil, core binder, fac-ings, partings,. grinding wheels, and fire clay.These materials areobtained partly in Indiana and partly from Ohio and Illinois. In 1941i lieCompany obtained approximately 1,343.3 tons of raw iriaterials ofthe approximate value of $25,512.19, from outside the State of Indiana.During the same year it obtained approximately 2,056.65 tons of rawmaterials and 2,740 gallons of oil within the State of Indiana, of thetotal value of approximately $26,958.14.During 1941 the Company'ssales amounted to approximately $180,000, of which approximately21/2 percent was shipped to customers outside the State of Indiana.-During the last 6 months of 1941, approximately 31/2 percent of thetotal sales for that period were shipped to points outside of Indiana,the increased percentage being due to orders occasioned by the nationaldefense program.H. THE ORGANIZATION INVOLVEDInternational Moulders & Foundry Workers Union, Local 372, affili-ated with the American Federation of Labor, is a labor organization.admitting to membership employees of the Company.IN. THE-QUESTION CONCERNING REPRESENTATION.On, or about November 13, 1941, the Union requested recognitionas the sole bargaining agent for employees of the Company and re- 528DECISIONSOF NATIONALLABOR RELATIONS BOARDquested the Company to recognize it as such bargaining agent and toenter into negotiations.The Company refused so to recognize theUnion unless it is certified by the Board.A statement of the RegionalDirector introduced in evidence at the hearing shows that the`Unionrepresents a substantial number of employees in the unit below foundappropriate."We find that a,question has arisen concerning the representation ofemployees of the Company.-IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I abpve, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated, and we find, that all production and main-tenance employees at the Company's plant at Crawfordsville, Indiana,excluding.supervisory and clerical employees, constitute a unit appro-priate for the purposes of collective bargaining. - We further find thatsaid unit will insure to employees of the Company the full, benefitof their right to self-organization and collective bargaining andotherwise will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.We shalldirect that the employees of the Company eligible to vote in the elec-tion shall be those in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :iThe statement of the Region's! Director shows that the Union presented 16 authorizationcards,which appeased to the Regional Diiector to bear genuine ougi nsl signatures, andthat 12 of the car ds bear the names of persons whose names axe on the Company's pay rollof Febiuary 9, 1942The Union also presented GS applications for membership dated asfollows, 1 in August 1941, 11 in November 1941, and 56 undatedAll of the signatures onthe application cards appeared to the Regional Director to be genuine and original and 46of the 68 cards bear the navies of persons appearing on the pay soli above-mentioned.There are approximately 72 employees in the appropriate unit CRAWFORDSVILLE FOUNDRY COMPANYCONCLUSIONS OF LAW529,1.A question affecting commerce has arisen concerning the rep-resentation of employees of Crawfordsville Foundry Company,Crawfordsville, Indiana, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees at the Company'splant at Crawfordsville, Indiana, excluding supervisory and clericalemployees, constitute a unit appropriate for thepurposes of collec-tive bargainingrwithin the meaning of Section 9 (c) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Crawfordsville Foundry Company, Crawfordsville, Indiana.,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction underthe direction and supervision of the Regional Director for the EleventhRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees of theCompany at its plant at Crawfordsville, Indiana, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or in the ac-tive military service or training of the United States, or temporarilylaid off, but excluding supervisory and clerical employees and em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by International Moulders& Foundry Workers Union, Local 372, A. F. of L., for the purposes ofcollective bargaining.4557 i 1-42-vol 40-34